DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/411,956 filed on 14 May 2019.  
Claims 1-10 are pending.  Claims 1, 9 and 10 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/14/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VEERAMACHANENI et al. (U.S. PGPUB No. 2018/0165475 A1, hereinafter “VEERAMACHANENI”) in view of Gulwani et al. (U.S. PGPUB No. 2018/0113906 A1, hereinafter “Gulwani”).

Regarding claim 1, VEERAMACHANENI teaches a method performed by a processor included in a table generation device, the method comprising:
acquiring a first input table used for generating a target table, based on target table information indicating a column included in the target table to be generated (VEERAMACHANENI Fig. 2 step 202 and ¶0061, one of the table 202 (i.e., a first input table); Fig. 2 step 204 and ¶0063, a specify structure table (i.e., a target table) the specify structure table indicates a column (e.g., ID column));
acquiring a script for generating a first output table from the first input table, and a constraint model indicating a constraint condition between a column included in the first input table and a column included in the first output table (VEERAMACHANENI Fig. 2 step 206 and ¶0072);
converting the first input table into a second input table such that the second input table obtained by converting a column structure of the first input table and a second output table to be obtained by converting a column structure of the target table comply with the constraint condition, and generating assignment information indicating a 
generating the second output table from the script and the second input table (VEERAMACHANENI Fig. 9, an Extended table).
VEERAMACHANENI fails to explicitly converting the second output table into the target table, based on the assignment information. However, in the same field of endeavor, Gulwani teaches converting the second output table into the target table, based on the assignment information (Gulwani Fig. 2 and ¶¶0012-0019, Joined table 66 is generated based on the column assignment information (e.g., Time, Heart Rate, Time, and Temperature columns) obtained from a script (i.e., the second output table)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VEERAMACHANENI by incorporating the teachings of Gulwani. The motivation would be to provide a technique for joining tables by performing a script to modify the data in one of the columns so that the modified data has the same data granularity as the data in the other column to facilitate generating corresponding matches between the source and target columns. Such script would provide beneficial technical effects especially when the data in the two tables have different data granularities (Gulwani ¶0001).

As to claim 2, VEERAMACHANENI as modified by Gulwani also teaches the method of claim 1, wherein:

the method further comprises:
estimating a constraint relationship between a column of the first input table and a column of the target table, based on a column name of a column included in the first input table and a column name of a column included in the target table (VEERAMACHANENI ¶0070 and ¶0072, a meta file containing a schema (i.e., column names and their relationships) is used to estimate a constraint relationship between columns), and
assigning the column included in the first input table to the input slot and assigning the column included in the target table to the output slot, based on the constraint condition indicated by the constraint model and the estimated constraint relationship (VEERAMACHANENI ¶0070 and ¶0072, capture the generating information (i.e., assigning input and output slots)).

As to claim 4, VEERAMACHANENI as modified by Gulwani also teaches the method of claim 2, wherein the assigning includes:
selecting one slot among a plurality of slots including the input slot and the output slot (VEERAMACHANENI ¶0072, an extended table is modeled from the script, the 
narrowing down a column of the first input table or a column of the target table to be assigned to the selected slot, based on the estimated constraint relationship (VEERAMACHANENI ¶0072, the extended table is formed with column assignment for the selected slot obtained from the generating information).

As to claim 6, VEERAMACHANENI as modified by Gulwani also teaches the method of claim 1, wherein the converting from the first input table into the second input table includes at least one of changing a column name of a column included in the first input table, and changing a column order of a column included in the first input table (VEERAMACHANENI Fig. 9).

As to claim 8, VEERAMACHANENI as modified by Gulwani also teaches the method of claim 1, wherein the constraint condition includes at least one of a condition that a column name of a first column is identical with a column name of a second column (VEERAMACHANENI ¶0069), and a condition that a difference between the column name of the first column and the column name of the second column is a predetermined word.

Claims 9 and 10 recite the limitations substantially similar to those of claim 1 and are similarly rejected.
Allowable Subject Matter
Claims 3, 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of claim limitations recited in claims 3, 5 and 7 in combination with the other limitations recited in the context of their base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157